Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Amended independent claim 1 language 
“A method of processing a database query for sets of data comprising: assigning a unique identifier from an integer space to each entity within data and creating one or more sets of first entities of a first type with each set relating the first entities to a corresponding second entity of a second different type within the data; 
partitioning a set of first entities represented by the unique identifiers of the first entities of the set into a plurality of segments each including the unique identifiers of one or more first entities of the set, wherein at least one segment is an insert type to indicate association and addition of the one or more first entities of the at least one segment with the set and at least one other segment is a delete type to indicate dissociation and removal of the one or more first entities of the at least one other segment from the set, wherein a segment size is based on a request size, compression type, and run-time optimizations, and wherein the plurality of segments are used to generate content of the set of first entities by merging, inserting, and deleting segments;”
contains a combination of elements that when all considered together are not obvious in view of the prior art. Independent claims 9 and 17 are allowable under the same rationale. Dependent claims 2, 3, 5, 6, 8, 10, 11, 13, 14, 16, 18, 19, 21, 22, 24, 25, 26, 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Claim 1-3, 5, 6, 8-11, 13, 14, 16-19, 21, 22, 24-27 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157         

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157